Citation Nr: 0921725	
Decision Date: 06/10/09    Archive Date: 06/17/09	

DOCKET NO.  06-16 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial increased (compensable) evaluation 
from April 2003, and an evaluation in excess of 10 percent 
from October 2006 for history of right shoulder dislocation 
with Bristow\SLAP repair and traumatic arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from July 1977 to July 
1981, service with the Army National Guard from September 
1984 to June 1991, October 1991 to February 1992, July 1994 
to March 2003, and active military service in Iraq from 
February 2005 to February 2006.  For his most recent service 
in Iraq, the Veteran was awarded the Combat Action Badge and 
the Bronze Star Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which granted service connection for 
the Veteran's twice postoperative right shoulder with 
degenerative changes with a noncompensable evaluation.  The 
Veteran disagreed with the assigned evaluation and initiated 
an appeal.  The Veteran was subsequently ordered to active 
duty for one-year service in Iraq and the appeal was placed 
on hold.  Upon return from Iraq, the Veteran was provided a 
VA examination in October 2006 whereupon, the RO granted the 
Veteran an increased evaluation from noncompensable to 
10 percent effective from the date of increase first shown in 
the VA examination in October 2006.  Other issues pending 
appeal have been resolved to the Veteran's benefit.  
The Veteran had initially requested a Travel Board hearing, 
but later withdrew that request in writing.  The case is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  Effective from the grant of service connection in April 
2003, the Veteran's postoperative right shoulder was 
essentially asymptomatic with full power and full painless 
range of motion, but at the time of the October 2006 VA 
examination, although the shoulder again showed full power 
and range of motion, there was now pain on use with 
arthritis, but there remained no evidence of recurrent 
dislocation, nonunion, or malunion and/or moderate deformity.  


CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
the Veteran's postoperative right shoulder with arthritis 
effective from April 2003, and for an evaluation in excess of 
10 percent effective from October 2006 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5201, 5203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the Veteran's claim.  VCAA 
requires VA to notify Veterans of the evidence necessary to 
substantiate their claims, and to assist Veterans in 
obtaining such evidence.  

The Veteran was provided formal VCAA notice prior to the 
issuance of the rating decision now on appeal from March 
2003.  This notice informed him of the evidence necessary to 
substantiate his claim, of the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  
Of course, this notice was provided in response to the 
Veteran's claim for service connection, which was 
subsequently granted.  After the Veteran disagreed with the 
assigned evaluation, he was again provided VCAA notice.  This 
notice did not comply with the specificity requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), but such 
notice has not been judicially required when a Veteran 
initially disagrees with an evaluation assigned following a 
grant of service connection.  Moreover, the Veteran has been 
provided the verbatim schedular criteria for evaluation of 
his right shoulder disability at the time of the initial 
Statement of the Case in May 2006.  This schedular criteria 
is not particularly complex in nature or requiring 
specialized testing or other particularized findings.  The 
Board can find no prejudice to the Veteran in proceeding to a 
disposition of the appeal given the fairly consistent 
clinical findings from multiple VA examinations over the 
years.  

All known available records have been collected including 
extensive service treatment records and records of the 
Veteran's treatment and examination by VA following his 
military retirement.  The Veteran has twice been provided VA 
examinations which are adequate for rating purposes and has 
had ample opportunity to present and support his claim.  VCAA 
is satisfied.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Schedule for Rating Disabilities (Schedule) will be used 
for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity and 
civil occupations resulting from those disabilities, as far 
as can be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  
38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to deformity, 
adhesions, defective innervation, or other pathology, or due 
to pain supported by adequate pathology.  38 C.F.R. § 4.40.  

Regarding the joints, factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to more or less 
movement than normal, weakened movement, excess fatigability, 
pain, incoordination, swelling, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, 
interference with standing, sitting and weight-bearing.  For 
the purpose of rating disability from arthritis, the shoulder 
is considered a major joint, ratable on disturbance of joint 
function.  38 C.F.R. § 4.45.  

The US Court of Appeals for Veterans Claims (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based upon 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 
9 Vet. App. 7 (1996); DeLuca v. Brown, 4 Vet. App. 202 
(1995).  With any form of arthritis, painful motion is an 
important factor of disability, and it is the intent of the 
Schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  Arthritis, substantiated by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
involved.  38 C.F.R. §§ 4.59, 4.71(a), Diagnostic Code 5003.  

38 C.F.R. § 4.71, Plate I, provides that full range of both 
forward elevation and abduction of the shoulder is from 
180 degrees straight up to 0 degrees at the side.  

Limitation of motion of the arm due to shoulder impairment 
limiting motion to the shoulder level at 90 degrees warrants 
a 20 percent evaluation for either the major or minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Impairment of the clavicle or scapula with malunion warrants 
a 10 percent evaluation for either the major or minor arm.  
Nonunion of the clavicle or scapula with loose movement 
warrants a 20 percent evaluation for either the major or 
minor arm.  Recurrent dislocation of the shoulder of the 
major or minor arm warrants a 20 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5203.  

When a current appeal arises from an initially assigned 
rating, consideration must be given as to whether staged 
ratings should be assigned during the pendency of an appeal 
to reflect entitlement to any higher or lower ratings at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Analysis:  Following the Veteran's retirement from military 
service, and receipt of a claim for service connection, he 
was provided a VA examination in February 2003.  The service 
treatment records were available and reviewed by the doctor.  
Historically, the Veteran sustained an injury to the shoulder 
during service in 1979 and underwent a Bristow repair at the 
time.  He was subsequently seen in July 2001 and diagnosed 
with right shoulder instability, whereupon he was provided a 
Bankart and SLAP repair.  At the time of examination, the 
Veteran reported that the shoulder "is not causing him any 
problems."  He had good range of motion and good strength and 
was not receiving any treatment.  Muscle strength was 5/5 
bilaterally, and range of motion both active and passive and 
repetitive of the shoulders bilaterally was normal at 0 to 
180 degrees' flexion and abduction, and full range of 
internal and external rotation at 0 to 90 degrees.  There 
were no complaints of pain on range of motion testing.  X-ray 
studies did reveal evidence of earlier surgery including 
fixation with screw along with several small calcifications 
anteriorly and a large inferior osteophyte of about 5 to 
6 millimeters.  The diagnosis from examination was previous 
surgical repair of the right shoulder with a currently normal 
examination.  The only positive finding reported was 
arthritic changes by X-ray study.  This was the examination 
upon which the RO based its initial noncompensable 
evaluation.  

The Veteran disagreed with the assigned evaluation, but was 
then ordered to active duty from retirement for a year in 
Iraq from February 2005 to February 2006.  Upon his return, 
action on the appeal continued and the Veteran was provided 
another VA examination in October 2006.  

The claims folder was available and reviewed by the VA 
doctor.  At this time, the Veteran had more complaints about 
his left (non-service-connected) shoulder than his right.  
There were no reported flareups of joint disease for either 
shoulder.  Examination of the skin revealed earlier small 
scars of the right shoulder which were all well-healed, and 
there were no complaints or findings of postoperative painful 
scarring.  There was no muscle weakness, atrophy, swelling, 
effusion, tenderness or laxity.  The neurologic examination 
was normal.  There was no right side motor or sensory loss.  
The Veteran remained fully employed.  He reported an onset of 
left shoulder pain on a daily basis with lifting or activity.  
He treated with Tylenol and there remained good range of 
motion which was not additionally limited by pain, fatigue, 
repetition or flareup.  There had been no intervening fall or 
direct trauma.  He was right hand dominant.  The Veteran 
reported that he was not restricted on any activity or 
motions and the course since onset was stable.  There were no 
recurrent shoulder dislocations and there was no joint 
ankylosis.  Findings made for the right shoulder were mild 
tenderness at the glenohumeral and biceps tendons with 
arthritis, with no gross deformity or swelling.  Again, range 
of motion tested as entirely normal for flexion, abduction, 
internal and external rotation.    

The Board finds that a clear preponderance of the evidence is 
against a compensable evaluation effective from the initial 
grant of service connection in April 2003.  At that time, 
current examination did reveal arthritic changes of the 
postoperative right shoulder joint, but there was simply no 
disabling features identified upon examination.  Range of all 
measurable motions of the right shoulder were entirely 
normal, there were no complaints of pain or flareups or 
swelling at any time, and there was certainly no evidence of 
impairment of the clavicle or scapula with recurrent 
dislocation or with nonunion or malunion of the shoulder 
joint.  Service connection was certainly in order because the 
Veteran injured the shoulder during service and was twice 
provided surgical intervention during service, but a 
compensable evaluation was not warranted in the absence of 
identifiable disabling features.  

However, following the Veteran's return from overseas, 
reexamination in October 2006 did reveal pain of the right 
shoulder joint with lifting or activity, and any painful 
motion of a service-connected joint affected by arthritis 
warrants a compensable 10 percent evaluation in accordance 
with the rating schedule at 38 C.F.R. § 4.59.  This was made 
effective from the date of the VA examination which 
constituted the first objective medical evidence establishing 
the increase in disability.  However, strength, coordination, 
endurance and range of motion remained essentially normal.  
There was no evidence of recurrent dislocation nor was there 
objective evidence of increases in limitation based upon use 
or during flareups.  The shoulder joint was stable; there was 
no chronic or recurrent swelling noted; there was no sensory 
or motor loss; nor was there any weakness, atrophy or joint 
laxity.  Accordingly, a preponderance of the evidence is 
against an evaluation in excess of 10 percent from the time 
this award was made effective in October 2006.  

Consulting the Rating Schedule for evaluating shoulder 
disability at 38 C.F.R. § 4.71a, there is no ankylosis 
(complete bony fixation of the shoulder joint) as described 
at Diagnostic Code 5200.  There is not limitation of motion 
of the right shoulder to 90 degrees at the shoulder level for 
the next higher 20 percent evaluation in accordance with 
Diagnostic Code 5201.  There is not recurrent dislocation 
with infrequent episodes and guarding of movement only at the 
shoulder level sufficient for the next higher 20 percent 
evaluation or malunion with marked deformity in accordance 
with Diagnostic Code 5202.  There is not evidence of 
impairment of the clavicle or scapula with nonunion with 
loose movement of the shoulder joint sufficient for the next 
higher 20 percent evaluation under Diagnostic Code 5203.  

Accordingly, the Board finds that the rating action completed 
by the RO correctly granted service connection for the 
Veteran's postoperative shoulder with a noncompensable 
evaluation effective from the date of grant in April 2003, 
and subsequently increased the evaluation to 10 percent with 
pain on use of a joint affected by arthritis effective at the 
time first clinically documented in February 2006.  No higher 
evaluation is warranted by any objective evidence on file.  

ORDER

Entitlement to an initial increased (compensable) evaluation 
effective from April 2003, and an evaluation in excess of 
10 percent effective from February 2006 for the Veteran's 
postoperative right shoulder are denied.  

	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


